          Case 1:18-cr-00373-RJS Document 768 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                             No. 18-cr-373 (RJS)
                                                                  ORDER
 MAURICE CURTIS,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Defendant Maurice Curtis’s sentencing is currently scheduled for February 19, 2021 at

10:00 a.m. in Courtroom 12D of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl

Street, New York, NY 10007. IT IS HEREBY ORDERED THAT Curtis shall file his sentencing

submission by February 5, 2021. IT IS FURTHER ORDERED THAT the government shall file

its sentencing submission by February 12, 2021.



SO ORDERED.

Dated:          December 29, 2020
                New York, New York


                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
